Davis, P. J.:
I concur in the result. I do not'see that the order striking out the averment can have any legal effect upon the demurrer to the complaint. The court cannot go behind the complaint as amended *425by the order striking out certain averments, to determine whether or not, with those averments m, the complaint would not have been good. As demurred to it is bad, and that disposes of the demurrer. But in.fixing terms upon which the plaintiff may ■amend, we may act upon the suggestion of the admitted fact, that the defendant by his motion had reduced the complaint to a demur-rable condition. That fact should induce us to allow an amendment on easy terms, and this, I think, is within our power under the Code.
Order reversed, with costs to abide the event, and with leave to plaintiffs to amend.